DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 05 July 2022.  In view of this communication, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 05 July 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the previously indicated allowable subject matter in claims 14 and 20 has been cancelled from those claims and incorporated into independent claim 1.  Thus, claim 1 and all claims dependent thereon are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a  transportation refrigeration system, further comprising a side guard carried by the transportation refrigeration system and laterally offset from the linear generator.
The prior art does not disclose the recited linear generator disposed within a laterally offset side guard as recited in claim 1.  Since the transportation refrigeration systems of the prior art do not disclose linear generators disposed to the outward side of the truck/vehicle as disclosed in the present application, there does not appear to be any reason why one of ordinary skill in the art would have considered incorporating such a side guard.  Thus, the invention as recited in claim 1 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Koelsch (US 2016/0129753 A1) discloses a backup power generator for battery powered transport refrigeration units.
Koelsch (US 8,935,933 B1) discloses a traditional refrigeration unit comprising a compressor, condenser, expansion valve, and an evaporator used in a transportation refrigeration system.
Arnold (US 2012/0319472 A1) discloses a transportation refrigeration system powered by an electrical generator driven by the wheels of the transportation vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834